Citation Nr: 1708073	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post-traumatic arthritis, residuals of torn right knee anterior cruciate ligament.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983, from September 1987 to January 1988, from August 2004 to July 2006, and from February 2009 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Board most recently remanded this matter for further evidentiary development in July 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently examined for compensation and pension purposes in November 2016.  The report of that examination is comprehensive and, for the most part, adequate.  However, and rather unfortunately, the report only indicated that findings of range of motion testing.  The examination did not indicate identify whether the range of motion testing included active and passive motion.   VA examinations should document range of motion testing on "active and passive motion and in weight-bearing and nonweight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups."  See Correia v. McDonald, 28 Vet. App. 158, 170 (2016).   Earlier VA examinations contain the same deficiency.  See January November 2016, March 2014, and October 2011 VA Examinations.  

As such, the claim for a higher rating for post-traumatic arthritis, residuals of torn right knee anterior cruciate ligament must be remanded and a new VA examination provided to comply with 38 C.F.R. § 4.59, as interpreted in Correia.




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA and private treatment records. 

2.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to address the current severity of his left knee disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a)  The report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.

b)  To be compliant with Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

c)  To comply with Correia, testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

d)  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

e)  The examiner should also comment on whether the Veteran's service-connected left knee disability affects his ability to gain and maintain employment.  

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions and any other development deemed necessary, adjudicate the remaining claims on appeal.  If the claim remains denied, a Supplemental Statement of the Case (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




